                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WISCONSIN

ONE WISCONSIN INSTITUTE, INC.,
et al.,

              Plaintiffs,

       v.
                                                       Case No. 3:15-cv-00324-JDP
MARK L. THOMSEN, et al.,

              Defendants; and

THE WISCONSIN LEGISLATURE,

              Proposed Intervenor-
              Defendant.


        THE WISCONSIN LEGISLATURE’S PROPOSED ANSWER TO
             PLAINTIFFS’ SECOND AMENDED COMPLAINT

       Proposed Intervenor-Defendant the Wisconsin Legislature (“Legislature”)

submits this Answer to Plaintiffs’ Second Amended Complaint filed by One Wisconsin

Institute, Inc., Citizen Action of Wisconsin Education Fund, Inc., Renee M. Gagner,

Anita Johnson, Cody R. Nelson, Jennifer S. Tasse, Scott T. Trindl, Michael R. Wilder,

Johnny M. Randle, David Walker, David Aponte, and Cassandra M. Silas

(collectively, “OWI Plaintiffs”),* as follows:

       Response to unnumbered paragraphs on pages 1 through 3 and

footnote 1 of the Second Amended Complaint: The Legislature lacks knowledge

or information sufficient to form a belief as to the allegations in this paragraph.




  *  The OWI Plaintiffs’ First Amended Complaint was filed over 8 years ago, and some individual
plaintiffs’ claims have been dropped over the course of this litigation.


                                               1
                          JURISDICTION AND VENUE

      1. Denied. This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

      2. Denied. This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph

      3. Denied. This paragraph contains no factual allegations and instead contains

only legal conclusions to which no responsive pleading is required. To the extent

allegations in this paragraph misstate the law or constitute factual allegations, the

Legislature denies the allegations in this paragraph.

                                        PARTIES

      4. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.

      5. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.

      6. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.

      7. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.




                                           2
      8. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.

      9. The Legislature lacks knowledge or information sufficient to form a belief as

to the allegations in this paragraph.

      10. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      11. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      12. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      13. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      14. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      15. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      16. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      17. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      18. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           3
      19. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      20. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      21. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      22. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      23. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      24. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      25. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      26. Denied.

      27. Denied.

      28. Denied.

      29. Denied.

      30. Denied.

      31. Denied.

      32. Denied.

      33. Denied.




                                           4
      34. Denied.

      35. Denied.

      36. Denied.

                            FACTUAL ALLEGATIONS

       Wisconsin’s History and the Ongoing Effects of Discrimination

      37. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      38. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      39. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      40. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      41. Denied in part. The Legislature rejects OWI Plaintiffs’ characterization

that Wisconsin election laws permit “early voting.” To the extent that the allegations

in this paragraph regarding “early voting” misstate the law, the Legislature denies

the allegations. As to the remaining statements, the Legislature lacks knowledge or

information sufficient to form a belief as to the allegations in this paragraph.

      42. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      43. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           5
      44. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      45. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      46. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      47. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      48. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      49. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      50. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      51. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

                             Recent Political History

      The 2008 Election

      52. Admitted in part. The Legislature admits that in 2008 presidential

election, Barack Obama defeated Senator John McCain in Wisconsin by a margin of

approximately 14% and that two prior elections in Wisconsin were decided by less




                                           6
than half of a percentage point. The Legislature lacks knowledge or information

sufficient to form a belief as to the remaining allegations in this paragraph

      53. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      54. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      55. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      56. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      57. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      58. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      The 2010 Election and Subsequent Legislation

      59. Admitted.

      60. Denied. This paragraph references legislative proposals that speaks for

itself and any characterization thereof is denied.

      61. Denied. This paragraph references a legislative proposal that speaks for

itself and any characterization thereof is denied.

      62. Denied. This paragraph references a legislative proposal that speaks for

itself and any characterization thereof is denied.




                                           7
      63. Denied. This paragraph references a legislative proposal that speaks for

itself and any characterization thereof is denied.

      64. Admitted in part. The Legislature admits that in 2012 the Wisconsin

Government Accountability Board (“GAB”) directed election officials to accept

electronic versions of proof of residence documents required under Wis. Stat. §

6.34(3)(a). The Legislature lacks knowledge or information sufficient to form a belief

as to the remaining allegations in this paragraph.

      65. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      66. Admitted in part. The Legislature admits that Barack Obama was re-

elected in 2012 and won Wisconsin. The Legislature lacks knowledge or information

sufficient to form a belief as to the remaining allegations in this paragraph

      67. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      68. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      69. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      70. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      71. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           8
      72. Denied. This paragraph references legislative proposals that speaks for

themselves and any characterization thereof is denied.

      73. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

                              Challenged Provisions

      Limitations on Early Voting Provisions

      74. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied.

      75. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied.

      76. Denied. This paragraph references a provision of Wisconsin law and GAB

report that speak for themselves and any characterization thereof is denied. The

Legislature denies the remaining allegations in this paragraph.

      77. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. . The Legislature denies

the remaining allegations in this paragraph.

      78. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      79. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.




                                           9
      80. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      81. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      82. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      83. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      84. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      85. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      86. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.




                                        10
      87. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      Reductions in the Early Voting Period

      88. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      89. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      90. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      91. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      92. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      93. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      94. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      95. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           11
      96. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      97. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      98. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      Voter-Registration Restrictions

      99. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

       Elimination of Corroboration and Expanded Proof-of-Residence Requirement

      100. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      101. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      102. Denied. This paragraph references testimony provided by Kevin Kennedy

of the GAB before the Wisconsin Senate Committee on Transportation and Ethics

which speaks for itself and any characterization thereof is denied. The Legislature

lacks knowledge or information sufficient to form a belief as to the remaining

allegations in this paragraph.

      103. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           12
      104. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      105. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      106. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      107. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      108. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      109. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      110. Admitted in part. The Legislature admits that Defendant made the

statement in the first sentence of this paragraph. The Legislature lacks knowledge

or information sufficient to form a belief as to the allegations in this paragraph.

      111. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      112. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      113. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           13
      114. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

                 Registration Restrictions Targeting Young Wisconsinites

      115. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      116. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      117. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      118. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      119. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      120. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.




                                           14
         Overturning Requirement that Landlords Distribute Voter-Registration
                                   Forms

      121. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      122. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      123. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      124. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

                  Elimination of Statewide Special Registration Deputies

      125. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      126. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      127. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           15
      128. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      Increased Residency Requirements

      129. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      130. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      131. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      132. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      133. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      134. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      Invasive Poll Monitoring

      135. Denied. The Legislature denies that prior to 2013 Wisconsin Act 177,

election observers were required per GAB policy to maintain a six-foot distance from

voting activity, rather the policy required election observers to maintain a six-foot

distance only if physically feasible. This paragraph references a provision of




                                           16
Wisconsin law that speaks for itself and any characterization thereof is denied. The

Legislature denies the remaining allegations in this paragraph.

      136. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      137. Denied. This paragraph references a GAB report that speak for

themselves and any characterization thereof is denied.

      138. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      139. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      140. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      141. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      Changes to Straight-Ticket Voting

      142. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      143. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           17
      144. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      145. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      146. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      Changes to Absentee Voting

      147. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      148. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      149. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

          Prohibition on Returning Absentee Ballots to Correct Certain Mistakes

      150. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      151. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           18
      152. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      The Voter ID Law

      153. Denied. The Legislature denies that ID’s from Wisconsin’s two-year

technical colleges cannot be used for voting as 2018 Wisconsin Act 369 explicitly make

these ID’s acceptable. Denied. This paragraph references a provision of Wisconsin

law that speaks for itself and any characterization thereof is denied. The Legislature

denies the remaining allegations in this paragraph.

      154. Denied. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      155. Denied. The trial court’s decision in Frank v. Walker, 17 F. Supp. 3d 837,

854 (E.D. Wis. 2014), rev’d 768 F. 3d 744 (7th Cir. 2014), speaks for itself and any

characterization thereof is denied.

      156. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      157. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      158. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      159. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           19
      160. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      161. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      162. Denied. The Legislature denies that ID’s from Wisconsin’s two-year

technical colleges cannot be used for voting as 2018 Wisconsin Act 369 explicitly make

these ID’s acceptable. This paragraph references a provision of Wisconsin law that

speaks for itself and any characterization thereof is denied. The Legislature denies

the remaining allegations in this paragraph.

      163. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      164. Denied. The Wisconsin Supreme Court’s decision in Milwaukee Branch of

the NAACP v. Walker, 2014 WI 98, 357 Wis. 2d 469, 851 N.W.2d 262 (2014), speaks

for itself and any characterization thereof is denied.

      165. Denied. The Wisconsin Supreme Court’s decision in Milwaukee Branch of

the NAACP v. Walker, 2014 WI 98, 357 Wis. 2d 469, 851 N.W.2d 262 (2014), speaks

for itself and any characterization thereof is denied.

      166. Denied. The Seventh Circuit’s decision in Frank v. Walker, 768 F. 3d 744

(7th Cir. 2014), speaks for itself and any characterization thereof is denied.

      167. Denied.

      168. Denied.




                                           20
      169. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      170. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      171. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      172. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      173. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      174. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      175. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.

      176. Denied. This paragraph references a legislative proposal that speaks for

itself and any characterization thereof is denied.

      177. The Legislature lacks knowledge or information sufficient to form a belief

as to the allegations in this paragraph.




                                           21
                              CAUSES OF ACTION

                                     COUNT 1

               (Violations of Section 2 of the Voting Rights Act)

      178. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      179. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      180. Denied.

      181. Denied in part; admitted in part. The Legislature admits that in 2014 the

Seventh Circuit held that Wisconsin’s voter ID law does not violate Section 2 of the

Voting Rights Act and cannot be distinguished from the Indiana voter ID law upheld

in Crawford v. Marion County Election Bd., 553 U.S. 181 (2008). The Seventh

Circuit’s decision in Frank v. Walker, 768 F.3d 744 (7th Cir. 2014), speaks for itself

and any characterization thereof is denied.

      182. Denied.

      183. Denied.

      184. Denied.

      185. Denied.




                                         22
                                     COUNT II

(Undue Burdens on the Right to Vote in Violation of the First Amendment
    and the Equal Protection Clause of the Fourteenth Amendment)

      186. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      187. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      188. Denied.

      189. Denied.

      190. Denied in part; admitted in part. The Legislature admits that in 2014 the

Seventh Circuit held that Wisconsin’s voter ID law does not violate Section 2 of the

Voting Rights Act and cannot be distinguished from the Indiana voter ID law upheld

in Crawford v. Marion County Election Bd., 553 U.S. 181 (2008). The Seventh

Circuit’s decision in Frank v. Walker, 768 F.3d 744 (7th Cir. 2014), speaks for itself

and any characterization thereof is denied.




                                         23
                                    COUNT III

  (Disparate Treatment of Voters Without a Rational Basis in Violation of
       the Equal Protection Clause of the Fourteenth Amendment)

      191. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      192. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      193. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      194. Denied.

      195. Denied. The Legislature denies that ID’s from Wisconsin’s two-year

technical colleges cannot be used for voting as 2018 Wisconsin Act 369 explicitly make

these ID’s acceptable.

      196. Denied.




                                         24
                                    COUNT IV

   (Partisan Fencing in Violation of the First Amendment and the Equal
             Protection Clause of the Fourteenth Amendment)

      197. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      198. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      199. Denied.

                                     COUNT V

    (Abridgement or Denial of the Right to Vote on the Basis of Race in
  Violation of the Equal Protection Clause of the Fourteenth Amendment
                      and the Fifteenth Amendment)

      200. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      201. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      202. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To



                                         25
the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      203. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      204. Denied.

      205. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      206. Denied.

                                    COUNT VI

     (Abridgement or Denial of the Right to Vote on the Basis of Age in
               Violation of the Twenty-Sixth Amendment)

      207. The Legislature reasserts and incorporates by reference its answers to all

prior paragraphs of this Answer in the paragraphs below as though fully set forth

herein.

      208. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.




                                         26
      209. Denied. The Legislature denies that this paragraph contains any factual

allegations and includes only legal conclusions to which no response is required. To

the extent the allegations in this paragraph misstate the law or constitute factual

allegations, the Legislature denies the allegations in this paragraph.

      210. Denied.




                                         27
Dated this 21st day of September, 2020.

                                 Respectfully submitted,

                                  /s/ Scott A. Keller
                                  Scott A. Keller
                                    Counsel of Record
                                  BAKER BOTTS LLP
                                  700 K Street, N.W.
                                  Washington, DC 20001
                                  (202) 639-7837
                                  (202) 585-1023 (fax)
                                  scott.keller@bakerbotts.com

                                  Eric M. McLeod (State Bar No. 1021730)
                                  Lane E. Ruhland (State Bar No. 1092930)
                                  HUSCH BLACKWELL LLP
                                  P.O. Box 1379
                                  33 East Main Street, Suite 300
                                  Madison, WI 53701-1379
                                  (608) 255-4440
                                  (608) 258-7138 (fax)
                                  eric.mcleod@huschblackwell.com
                                  lane.ruhland@huschblackwell.com


                                  Attorneys for the Proposed Intervenor Wisconsin
                                  Legislature




                                          28
